Case: 2:17-cr-00146-ALM Doc #: 124 Filed: 06/03/19 Page: 1 of 2 PAGEID #: 2297




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO

       UNITED STATES OF AMERICA              )      CASE NO. 2:17-CR-146
                                             )
          Plaintiff,                         )      HONORABLE
                                             )      ALGENON L. MARBLEY
                                             )
             -V-                             )      REQUEST TO AMEND A
                                             )      CONDITION OF BOND
       GIFTY KUSI                            )
                                             )
          Defendant.                         )


          Now comes defendant, by and through undersigned counsel, and hereby moves

    this Honorable Court to temporarily amend the ankle monitor requirement as a

    condition of bond. Undersigned counsel was advised by his client and has confirmed

    with U.S. Pretrial Services Officer Tiara Tuner that Ms. Kusi needs to address the ankle

    monitor as she is in the latter stages of her pregnancy. Counsel requests this Honorable

    Court to allow Miss Turner to temporarily remove the ankle monitor until the birth of

    the baby and up until the point where Ms. Kusi is released from the hospital.

                                             Respectfully submitted,

                                             /J. Anthony Rich/

                                             J. Anthony Rich (0066295)
                                             Counsel for Defendant
                                             The City Center
                                             300 Broadway, Suite 101-B
                                             Lorain, OH 44052
                                             440.245.2274
                                             440.244.0811 fax
                                             anthony@janthonyrich.com
Case: 2:17-cr-00146-ALM Doc #: 124 Filed: 06/03/19 Page: 2 of 2 PAGEID #: 2298




                                 CERTIFICATE OF SERVICE

          A copy of the foregoing was delivered via e-mail this 3rd day of June 2019 to
    the United States Attorney’s Office.

                                           /J. Anthony Rich/
                                           ___________________________________
                                           J. Anthony Rich (0066295)
                                           Counsel for Defendant




                                              2
